Title: From Benjamin Franklin to Jared Ingersoll, 19 December 1763
From: Franklin, Benjamin
To: Ingersoll, Jared


Dear Sir,
Philada. Dec. 19. 1763.
Mr. Holt, late of your Town, Postmaster, having fallen in Debt to the Office £320 18s. 9d. lawful Money, which seems not likely to be otherwise obtained, this is to request and impower you to endeavour the Recovery of that Sum, by attaching what you can find of his Estate in your Government. I hear he has lately made a considerable Purchase there. Mr. Green can inform you. There may possibly be other Attachments, but the above Debt being due to the Crown I apprehend is by Law entitled to Preference in Payment. The Post-Office Money is Part of the Revenue; of which Mr. John Foxcroft and myself as Deputy Post-masters General of America are authoris’d Collectors. The Action will therefore be in the King’s Name, as I suppose; but this I leave to your better Judgment. I enclose a Thirty Shilling Bill by way of Fee; and desire a Line from you with Directions if any formal Power of Attorney is necessary from us, and what Proofs are to be sent of the Account. My Daughter joins in best Respects to you and Mrs. Ingersol, with Dear Sir, Your most obedient humble Servant
B Franklin
 Endorsed: Mr Franklin Letter 19 Decembr 1763.
